Citation Nr: 0508226	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-35 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for cervical spine 
strain.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right shoulder disability with acromioclavicular 
joint impingement and rotator cuff injury.

3.  Entitlement to an initial evaluation in excess of 10 
percent for lumbar spondylosis with degenerative disc 
disease.

4.  Entitlement to an initial evaluation in excess of 10 
percent for right ankle instability.

5.  Entitlement an initial compensable evaluation for left 
orchiectomy secondary to neoplasm.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1979 to 
January 2002.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Seattle, Washington.

In May 2004, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  The veteran had a cervical spine injury during service 
which left residuals.

2.  The veteran's service-connected right shoulder disability 
is manifested by abduction to 165 degrees; flexion to 170 
degrees; adduction, external rotation, and extension to 45 
degrees; tenderness to palpation; complaints of pain and 
stiffness; and impingement signs.

3.  The veteran's service-connected lumbar spine disability 
is manifested by flexion to 110 degrees; extension to 25 
degrees; rotation to 45 degrees bilaterally and lateral 
bending to 45 degrees bilaterally; tenderness to palpation; 
and complaints of pain and stiffness.

4.  The veteran's service-connected right ankle disability is 
manifested by full range of motion; palpation without 
tenderness; and evidence of laxity in the collateral and 
deltoid ligaments.

5.  The veteran's left testicle has been removed; no right 
testicle disability has been noted.


CONCLUSIONS OF LAW

1.  Cervical spine disability was incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  The criteria for an initial evaluation in excess of 10 
percent for right shoulder with acromioclavicular joint 
impingement and rotator cuff injury have not been 
approximated.  38 U.S.C.A. §§ 1155, 5107 (2002); 38 C.F.R. 
4.1, 4.7, 4.40, 4.454.71a and Diagnostic Code 5201 (2004).

3.  The criteria for an initial evaluation of 20 percent for 
lumbar spondylosis with degenerated disc at L4-5 have been 
approximated.  38 U.S.C.A. §§ 1155, 5107 (2002); 38 C.F.R. 
4.1, 4.7, 4.40, 4.45 (2004); 4.71a and Diagnostic Code 5295 
(2003).

4.  The criteria for an initial evaluation in excess of 10 
percent for service-connected right ankle instability have 
not been met or approximated. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5284 (2004).

5.  The criteria for an initial compensable evaluation for 
loss of left testicle have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.115b, 
Diagnostic Code 7524 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In March 2002, the regional office (RO) sent a letter to the 
veteran advising him what evidence was required to 
substantiate his claims.  The letter also asked the veteran 
to submit certain information.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining and what 
evidence the veteran still needed to provide.  The letter 
explained that VA would help him obtaining medical records, 
employment records, or records from other Federal agencies.  
While the March 2002 notice letter did not specifically 
advise the veteran to provide any evidence in his possession 
that pertains to his claim, he was informed to either send 
the information describing additional evidence or the 
evidence itself to VA.  The Board finds that the veteran was 
sufficiently put on notice as to the need for any available 
evidence to be received by VA and associated with the claims 
file, whether the evidence was in his possession, obtained by 
him, or obtained by VA.  In addition the Board notes that the 
March 2002 notice letter, which preceded the September 2002 
rating decision, satisfies the timing element of the 
Pelegrini decision for the veteran's claim on appeal.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial to the veteran.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records.  Further, the 
veteran was afforded a VA examination in connection with his 
claims.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of his claim.  As such, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist him in accordance with the VCAA 
would serve no useful purpose.  

II.	Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  Certain 
chronic disabilities, such as arthritis, are presumed to have 
been incurred in service if manifested to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  If there 
is no evidence of a chronic condition during service or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for a disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The service medical records indicate that the veteran was 
diagnosed with cervical subluxation and treated by a 
chiropractor during service.  A February 2001 x-ray report 
showed spinal misalignment at C1 to C7, and hypo lordosis was 
noted in the cervical spine.  Thus, there is medical evidence 
that shows that the veteran suffered from a cervical spine 
condition during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

At the May 2004 travel board hearing, the veteran reported 
experiencing a cervical spine injury at the same time he 
suffered the lumbar spine injury.  At the July 2002 VA 
examination, the veteran's cervical spine was intact with 
full range of motion without pain, hesitation or stiffness.   
There was no tenderness to palpation noted over the vertebral 
processes.  However, the final diagnosis was cervical spine 
and lumbar spine chronic strain with painful range of motion 
and arthritic changes.  This diagnosis was also made only a 
few months after the veteran's discharge from active military 
service and is consistent with the veteran's report of back 
pain during service.  Thus, the Board concludes that service 
connection for chronic cervical spine strain is warranted.

III.	Increased Evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignments of 
disability evaluations following awards of service connection 
for right shoulder with acromioclavicular joint arthritis and 
rotator cuff injury, lumbar spondylosis with degenerated disc 
at L4-5, right ankle instability, and left orchiectomy 
secondary to neoplasm.  As such, it is not the present level 
of disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. 38 C.F.R. § 4.40.

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.

A.	Right shoulder with acromioclavicular joint impingement 
and rotator cuff injury

The veteran's service-connected right shoulder disability is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201, for 
limitation of motion of the arm (shoulder).  The condition is 
currently rated as 10 percent disabling, and a 20 percent 
rating contemplates the major arm being limited to shoulder 
level.  A 30 percent rating contemplates limitation of the 
major arm to midway between side and shoulder level, while a 
40 percent rating requires limitation to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

At the VA examination in July 2002, the veteran reported pain 
in the glenohumeral joint with frequent stiffness in the 
morning and at the end of the day after physical exertion.  
The veteran also reported having had severe subluxation 
without complete dislocation and pain at the 
acromioclavicular joint and over the right shoulder.  The 
examiner noted that the veteran had been treated with 
physical therapy and home exercise.  Physical examination of 
the right shoulder revealed pain over the lateral acromion 
and the acromioclavicular joint on palpation.  Range of 
motion was demonstrated with 165 degrees in abduction, 170 
degrees in flexion, and 45 degrees in adduction, external 
rotation, and extension.  Internal rotation, the veteran 
could touch T12 and his external rotation in abduction was 
4/5.  The examiner noted no stability.  Lift off, biceps, 
load, cross chest and speeds were all negative.  The examiner 
also noted that the veteran demonstrated positive impingement 
and signs in the Hawkins and Neer maneuver and diagnosed the 
veteran with right shoulder with painful range of motion and 
positive impingement signs, acromioclavicular joint 
arthritis, and rotator cuff injury.  

The evidence is against the veteran's claim for an increased 
rating for his service-connected right shoulder disability 
under Diagnostic Code 5201.  Although the veteran has painful 
motion of his right shoulder, he has abduction and flexion of 
the right arm to 165 and 170 degrees which respectively 
exceed shoulder height.  

While the veteran has only slight limitation of extension 
motion of the right shoulder, the Board recognizes the 
veteran's complaints of daily pain and stiffness in the 
glenohumeral joint as well as frequent subluxation without 
compete dislocation.  Based on the objective findings of 
limitation of motion, pain on palpitation and with motion, 
the Board concludes that it is unclear that more than a  10 
percent evaluation is not warranted.
 
Moreover, the medical findings do not show that the veteran 
has limitation of motion midway between side and shoulder 
level, so as to warrant assignment of the next higher rating 
of 30 percent.  To the contrary, the medical evidence shows 
that the veteran has functional range of motion above 
shoulder level.  

Higher evaluations can also be warranted for ankylosis of the 
scapulohumeral articulation under Diagnostic Code 5200, or 
other impairment of the humerus under Diagnostic Code 5202 
involving recurrent dislocation at the scapulohumeral joint 
with frequent episodes and guarding of all arm movement, or 
involving malunion of the humerus with marked deformity.  
However, the medical evidence does not show that the required 
manifestations are present.  

B.	Lumbar spondylosis with degenerative disc disease

The veteran's service-connected lumbar spine disability is 
currently evaluated as 10 percent disabling pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5295, which contemplates 
lumbosacral strain.  A 10 percent disability evaluation is 
warranted for lumbosacral strain with characteristic pain on 
motion.  Lumbosacral strain with muscle spasm on extreme 
forward bending with loss of lateral spine motion, 
unilateral, in a standing position warrants a 20 percent 
disability evaluation.  A 40 percent evaluation, the highest 
allowable under this diagnostic code, contemplates severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility of forced motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).

The Board notes that limitation of motion of the lumbar spine 
is contemplated by 38 C.F.R. § 4.71a, Diagnostic Code 5292, 
which provides that a 10 percent disability evaluation is 
warranted for slight limitation of motion of the lumbar 
spine.  A 20 percent disability evaluation is warranted for 
moderate limitation of motion of the lumbar spine.  Severe 
limitation of motion of the lumbar spine warrants a 40 
percent disability evaluation.

The Board also notes that effective September 26, 2003, the 
rating criteria contemplating the spine were revised to read 
as follows:

General Rating Formula for Diseases and Injuries of the Spine

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

Unfavorable ankylosis of the entire spine warrants a 100 
percent rating. Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating. Unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating. Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine warrants a 30 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spine contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent rating.

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness resulting in abnormal gait or abnormal spine 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height warrants a 10 percent rating.

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea of dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluated disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

See 68 Fed. Reg. 51454-51456 (August 27, 2003).

Under the revised rating criteria, lumbosacral or cervical 
strain has been reassigned to Diagnostic Code 5237.

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his or her claim under 
the criteria that are more advantageous.  VAOPGCPREC 3-00.  
Thus, the Board must consider the veteran's claim under both 
the old and the revised criteria.

At the VA examination in July 2002, the veteran reported 
lower back pain with stiffness, mild and occasional 
radiculopathy, and radicular symptoms into the lower 
extremities bilaterally.  The veteran denied wearing a brace.  
Physical examination of the lumbar spine revealed normal 
curvature without tenderness.  Range of motion was 
demonstrated with 110 degrees in flexion, 25 degrees in 
extension, 45 degrees in rotational motion and lateral motion 
bi-directionally accompanied by mild to moderate pain.  The 
examiner diagnosed lumbar spine chronic strain with painful 
range of motion and arthritic changes.  

The Board concludes that the old criteria are more favorable 
to the veteran in this instance than the revised criteria.  
Consideration of the revised criteria would not result in a 
rating in excess of 10 percent as the medical evidence does 
not demonstrate a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spine contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

Under the old criteria, while the veteran's symptomatology 
does not warrant an evaluation in excess of 10 percent under 
Diagnostic Code 5295 and while the veteran has only slight 
limitation of extension motion of the lumbar spine, the Board 
recognizes the veteran's complaints of daily pain and 
stiffness in his low back as well as radicular symptoms.  
Based on the objective findings of limitation of motion, pain 
on palpitation and with motion, the Board concludes that it 
is unclear that a 10 percent evaluation under Diagnostic Code 
5295 encompasses all aspects of the severity of the veteran's 
lumbar spine complaints.  38 C.F.R. §§ 4.40 and 4.45; see 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The Board, 
therefore, finds that it is appropriate to assign an 
additional 10 percent evaluation for pain in accordance with 
38 C.F.R. §§ 4.40 and 4.45, for a total of 20 percent from 
the effective date of the grant of service connection.

Consequently, the medical findings do not show that the 
veteran has as the medical evidence does not demonstrate 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, listing of the whole spine, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or severe limitation of lumbar spine motion, so as to 
warrant assignment of the next higher rating of 40 percent.  
The medical evidence also shows that the veteran does not 
have ankylosis of the lumbar spine.  To the contrary, the 
medical evidence shows that the veteran has functional range 
of motion in the lower spine.  



C.	Right ankle instability

The veteran's service-connected right ankle disability is 
currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5284.  Under Diagnostic Code (DC) 5284 (relating to other 
foot injuries), a 10 percent rating contemplates moderate 
impairment, a 20 percent contemplates moderately severe 
impairment, and a 30 percent rating contemplates severe 
impairment.  

At the VA examination in July 2002, the veteran reported that 
he has developed a laxity secondary to multiple sprains and 
that he wears an ankle brace whenever he is engaged in 
extreme physical activity.  Physical examination of the right 
ankle revealed normal appearance.  Palpation was without 
tenderness.  Range of motion demonstrated full range of 
motion to be intact.  The examiner noted that the veteran's 
inversion is 80 degrees and eversion 25 degrees, 
demonstrating laxity on the collateral and deltoid ligaments.  
Drawer sign was negative.  The examiner diagnosed the veteran 
with right ankle instability with frequent sprains.   

The medical findings are insufficient to show that the 
veteran has a moderately severe ankle disability.  
Specifically, there are no findings, other than laxity in the 
collateral and deltoid ligaments, to support a conclusion 
that the veteran's condition more closely approximates a 
moderately severe foot injury. Accordingly, a rating in 
excess of 10 percent under DC 5284 is not warranted.  In 
addition, as the veteran was shown to have full range of 
motion, an evaluation of 20 percent is not warranted for 
limitation of motion of the ankle under Diagnostic Code 5271.

In addition, this evaluation takes into account the veteran's 
subjective complaints of pain, swelling, and discoloration 
after an ankle sprain.  While the veteran has complained of 
pain, there is no objective evidence of any loss of function 
due to pain.

As the preponderance of the evidence is against the veteran's 
claim for an initial evaluation in excess of 10 percent for 
right ankle instability, the benefit of the doubt doctrine is 
not applicable, and the claim must be denied. 38 U.S.C.A. 
5107(b) (West 2003); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

D.	Left orchiectomy secondary to neoplasm

The veteran's service-connected left testicle disability is 
rated under Diagnostic Code 7524.  Under Diagnostic 7524, 
removal of one testis warrants a 0 percent (noncompensable) 
rating, while removal of both testes warrants a 30 percent 
rating. A note to that code provides that, in cases of the 
removal of one testis as the result of a service-incurred 
injury or disease, other than an undescended or congenitally 
undeveloped testis, with the absence or nonfunctioning of the 
other testis unrelated to service, a rating of 30 percent 
will be assigned for the service-connected testicular loss.

A compensable evaluation is not available for removal of the 
left testicle under Diagnostic Code 7524.  Although the code 
allows for a 30 percent evaluation for service-connected loss 
of one testicle, the loss must be accompanied by the absence 
or nonfunctioning of the other testis.  The evidence does not 
show that situation to exist in the veteran's case.  

At the VA examination in July 2002, the veteran reported no 
infertility or decrease in libido, and the veteran denied 
being put on an androgen replacement regime.  Physical 
examination revealed the absence of the left testicle 
secondary to surgical intervention.  The examiner noted that 
the right testicle was normal and within normal limits of 
size.  There was no penile discharge or other obvious signs 
of infection.  The examiner diagnosed left orchiectomy 
secondary to neoplasm.

The Board notes that the veteran has not contended nor has 
the evidence revealed that the veteran's right testicle has 
been removed or is otherwise disabling.  Under these 
circumstances, an initial compensable evaluation under 
Diagnostic Code 7524 is not warranted.

As the preponderance of the evidence is against the veteran's 
claim for an initial compensable evaluation for left 
orchiectomy secondary to neoplasm, the benefit of the doubt 
doctrine is not applicable, and the claim must be denied. 38 
U.S.C.A. 5107(b) (West 2003); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

IV.	Extraschedular Consideration

The Board notes that there is no evidence of record that the 
veteran's service-connected disabilities cause marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitate any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
service-connected disabilities.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2003) for 
assignment of an extraschedular evaluation. Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996).


ORDER

1.  Entitlement to service connection for residuals of a 
cervical spine injury is granted.

2.  Entitlement to an evaluation in excess of 10 percent for 
right shoulder disability with acromioclavicular joint 
impingement and rotator cuff injury is denied.

3.  Entitlement to an initial evaluation of 20 percent for 
lumbar spondylosis with degenerative disc disease is granted 
subject to the law and regulations governing the payment of 
monetary benefits.

4.  Entitlement to an initial evaluation in excess of 10 
percent for right ankle instability is denied.

5.  Entitlement an initial compensable evaluation for left 
orchiectomy secondary to neoplasm is denied.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


